DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-9 are being treated on the merits.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract recites phrases the phrase "is disclosed" which can be implied.
Specification
The disclosure is objected to because of the following informalities: 
In paras. 0009 and 0029, the use of the term PET, which is an abbreviation, is not accompanied by the abbreviation full term.
Claim Objections
The claims contain a plurality of claim limitations lacking proper antecedent basis. Please refer to MPEP 2173.05(e) for guidance on providing proper antecedent basis for claim limitations. Antecedent basis problems in the claims are often drafting oversights that are easily corrected and do not result in rejections under 35 USC 112(b) for indefiniteness (see MPEP 2173.0S(e)). Such instances of antecedent basis problems in claims 1-9 are covered here under the "Claim Objections" heading. 
Claims 1 and 4-5 are objected to because of the following informalities:
In claim 1, line 1, "the eyes" appears to read "a wearer's eyes";
In claim 1, line 2, "the face" appears to read "the wearer's face";
In claim 1, line 4, "the middle" appears to read "a middle";
In claim 1, line 9, "the head" appears to read "the wearer's head";
In claim 4, "PET" is an abbreviation which should be accompanied by the abbreviations full term; 
In claim 5, line 3, "the nose" appears to read "the wearer's nose".
Appropriate correction is required.
Claim Interpretation
The abbreviation "PET" as recited in claim 4 is interpreted as polyethylene terephthalate.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freijzer (WO 2014/189364 A1).
Regarding claim 1, Freijzer discloses a face shield (face shield 1; fig. 4; page 22, ll. 29-30; page 23, ll. 1-14), comprising 
a transparent face shield body (transparent sheet 2; fig. 4; page 22, ll. 29-30; page 23, ll. 1-14) having an eye area in correspondence with a wearer's eyes (fig. 4; page 23, ll. 1-14) and a face area in correspondence with the wearer's face (fig. 4; page 23, ll. 1-14); 
an eye mask body (a circumferential spacer 30 around the eye area; fig. 4, page 23, ll. 5-14) extending from the eye area along a thickness direction of the eye mask body (the spacer 30 configured to abut against the wearer's face; fig. 4, page 23, ll. 5-14), wherein a hollowed-out area (formed by the circumferential spacer 30; fig. 4, page 7, ll. 25-30; page 23, ll. 5-14) is provided in a middle of the eye mask body (fig. 4, page 23, ll. 5-14), and the eye mask body is of an elastic body structure allowable to be elastically deformed under pressure (the circumferential spacer 30 formed by first spacer 6, second spacer 8 and side spacers 28, each made from a foam, and a foam has an elastic structure deformable under pressure; claims 12-14); and 
a headband (an adjustable elastic strap 4; fig. 4; page 8, ll. 16-22; page 19, ll. 18-19) provided on the face shield body and configured to secure the face shield body to the wearer's head (fig. 4; page 8, ll. 16-22; page 19, ll. 18-19), wherein, when the headband is sleeved on the head, an end face of the eye mask body away from the face shield body is allowable to be fit with a periphery of the eyes (fig. 4; page 8, ll. 16-22; page 23, ll. 5-14).
Regarding claim 5, Freijzer discloses the face shield according to claim 1, and further discloses wherein the eye mask body is provided with an upwardly recessed nose wing portion (spacer 8; fig. 4; page 5, ll. 7-11; page 23, ll. 5-6) which is configured to isolate the hollowed-out area enclosed by the eye mask body from a vent hole of the nose (fig. 4; page 5, ll. 7-11).
Regarding claim 7, Freijzer discloses the face shield according to claim 1, and further discloses wherein the eye mask body and the face shield body are bonded together (page 14, ll. 24-25; page 23, ll. 5-14).
Regarding claim 9, Freijzer discloses the face shield according to claim 1, and further discloses wherein the headband is of an elastic band structure (an adjustable elastic strap 4; fig. 4; page 8, ll. 16-22; page 19, ll. 18-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Freijzer (WO 2014/189364 A1) in view of Russell (US 5,337,419 A).
Regarding claim 2, Freijzer discloses the face shield according to claim 1, and further discloses wherein at least a surface of the face shield body is coated with a first anti-fog coating (the sheet 2 has a hydrophilic or hydrophobic coating to keep the viewing region clear; page 12, ll. 24-30; page 13, ll. 1-9).  Freijzer does not explicitly disclose wherein an inner surface of the face shield body is coated with the first anti-fog coating.  However, Russell teaches wherein an inner surface of a face shield body is coated with a first anti-fog coating (face shield 50 is coated on both sides, including an inner surface, for preventing fogging; fig. 1; col. 4, ll. 21-25).  Freijzer and Russell are analogous arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the anti-fog coating as disclosed by Freijzer, with wherein an inner surface of the face shield body is coated with a first anti-fog coating as taught by Russell, in order to provide effective anti-fogging effects for a clear view. 
Regarding claim 3, Freijzer and Russell, in combination, disclose the face shield according to claim 2.  Freijzer does not explicitly disclose wherein an outer surface of the face shield body is coated with a second anti-fog coating.  However, Russell teaches wherein an outer surface of a face shield body is coated with a second anti-fog coating (face shield 50 is coated on both sides, including an outer surface, for preventing fogging; fig. 1; col. 4, ll. 21-25).  Freijzer and Russell are analogous arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the anti-fog coating as disclosed by Freijzer, with wherein an outer surface of the face shield body is coated with a second anti-fog coating as taught by Russell, in order to provide effective anti-fogging effects for a clear view.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Freijzer (WO 2014/189364 A1) in view of Nabai (US 2016/0353815 A1)
Regarding claim 4, Freijzer discloses the face shield according to claim 1, except for wherein the face shield body is made of PET.  However, Nabai teaches wherein a face shield body (face shield portion 14; fig. 4; para. 0038) is made of PET (para. 0038).  Freijzer and Nabai are analogous arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the anti-fog coating as disclosed by Freijzer, with wherein the face shield body is made of PET as taught by Nabai, in order to provide a suitable transparent and durable material for the face shield body.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the face shield body as claimed, in order to provide a highly durable, flexible and impact-resistant material for the face shield body. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Freijzer (WO 2014/189364 A1).
Regarding claim 6, Freijzer discloses the face shield according to claim 1, except for wherein the eye mask body is made of sponge.  However, Freijzer does disclose that wherein the eye mask body is made of a foam (the circumferential spacer 30 formed by first spacer 6, second spacer 8 and side spacers 28, each made from a foam; page 7, ll. 10-25; claims 12-14).  One ordinary skill of the art would recognize that a foam has a sponge-like structure and sponge-like characteristics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the foam material as disclosed by Freijzer, to be a sponge material, in order to provide an alternative suitable cushion material for the eye mask body.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the eye mask body as claimed, in order to provide a suitable cushioning material for the eye mask body thereby providing comfort for the wearer. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Regarding claim 8, Freijzer discloses the face shield according to claim 1, and further discloses wherein two ends of the headband are coupled to the face shield body by rivets (headband 4 is attached to sheet 2 by rivets; fig. 4; page 8, ll. 16-25).
Freijzer does not explicitly disclose wherein two ends of the headband are provided with rivets and the face shield body is provided with mounting holes for mounting the rivets.  However, one of ordinary skill of the art would recognize that the rivets and the mounting holes forming a fastening pair, one of which must be positioned at the headband and the other one of which must be positioned at the face shield.  In addition, the instant disclosure does not set forth any criticality for whether the rivets are positioned at the head band and the mounting holes are positioned in the face shield body. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above configuration because this modification does not appear to provide any unexpected results.  Therefore. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the rivet coupling means as disclosed by Freijzer, with wherein two ends of the headband are provided with rivets and the face shield body is provided with mounting holes for mounting the rivets, in order to provide a suitable rivet configuration for coupling the face shield and the headband.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732